Exhibit 10.1

AMENDMENT #1 TO

RESTRICTED STOCK AWARD AGREEMENT

This AMENDMENT #1 TO RESTRICTED STOCK AWARD AGREEMENT (this “Amendment”) is made
and entered into as of July 16, 2013, by and between Craig T. Bouchard
(“Grantee”), and Signature Group Holdings, Inc., a Nevada corporation
(the “Corporation”).

WHEREAS, in connection with his commencement of employment as an executive of
the Corporation, Grantee received a restricted stock award of 250,000 shares of
the Corporation’s common stock (the “Common Stock”) under the Amended and
Restated Signature Group Holdings, Inc. 2006 Performance Incentive Plan (the
“Plan”).

WHEREAS, the restricted stock award is evidenced by a Restricted Stock Award
Agreement dated June 5, 2013 (collectively, the “Award Agreement”).

WHEREAS, the Corporation and Grantee desire to amend the Award Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Amendment, the
parties hereby agree as follows:

1. Effective as of the date of this Amendment, the second sentence of Section 7
of the Award Agreement is hereby amended in its entirety to read as follows:

“The transfer restrictions in the preceding sentence shall not apply to
(a) transfers to the Corporation, (b) transfers by will or the laws of descent
and distribution or (c) transfers to one or more “family members” (as defined in
the General Instructions to Form S-8) approved in advance by the Administrator
on such terms and conditions as the Administrator determines to be appropriate.”

2. Except as expressly modified by this Amendment, the Award Agreement shall
continue in full force and effect in accordance with its terms. From and after
the execution of this Amendment, the Award Agreement and this Amendment shall be
read together as a single, integrated agreement.

3. This Amendment shall be construed, performed and enforced in accordance with,
and governed by the laws of the State of Nevada without regard to conflict of
laws principles thereunder.

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

Remainder of page intentionally left blank.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment #1 to
Restricted Stock Award Agreement as of the date first written above.

 

SIGNATURE GROUP HOLDINGS, INC., a Nevada corporation By:  

/s/ Chris Manderson

Print Name:  

Chris Manderson

Its:  

Exec. VP & General Counsel

GRANTEE

/s/ Craig T. Bouchard

Craig T. Bouchard

 

2